Order affirmed, with costs in all courts to petitioner-appellant, in the following memorandum: In affirming the court notes the opportunity of petitioner-appellant to apply to the appropriate Civil Service Commissions and that of his employer, the Public Defender, to apply for a reclassification of the positions of Investigator and Chief Investigator in the office of the Dutchess County Public Defender. In view of the prolonged delay in progressing the appeal before the Appellate Division and the consequent aggravation of the uncertainty of the status of the petitioner during the pendency of the litigation, costs are awarded to petitioner in all courts.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Babin and Stevens.